Exhibit 10.2

Second Amendment

This Second Amendment, dated as of July 11, 2012 (the “Amendment 2” and the
“Amendment Date,” respectively), amends that certain agreement between Martha
Stewart Living Omnimedia, Inc. (“MSLO”) and J.C. Penney Corporation, Inc.
(“JCP”), dated December 6, 2011 (as amended, the “Agreement”). Specifically, for
good and valuable consideration, the sufficiency of which the parties do hereby
acknowledge, the parties, by executing this Amendment 2, agree to amend the
Agreement as follows:

 

1. Capitalized terms used in this Amendment 2 and not otherwise defined herein
shall have the meaning provided in the Agreement.

 

2. In response to JCP’s request pursuant to subsection 4(d)(iii) of the
Agreement, MSLO hereby agrees that the following Additional Categories will be
sold in the MSLO Stores starting on the Launch Date:

Fashion Bedding (open stock and sets)

 

  •  

sheets

 

  •  

pillowcases

 

  •  

duvet covers

 

  •  

comforters

 

  •  

bedskirts

 

  •  

bedspreads (quilted and other)

 

  •  

night spreads

 

  •  

quilts

 

  •  

shams (quilted and other)

 

  •  

decorative pillows

 

  •  

bed sheets

 

  •  

flannel bedding

Utility Bedding

 

  •  

comforters (down and synthetic filled)

 

  •  

duvets (down and synthetic filled)

 

  •  

sleeping pillows (down and synthetic filled)

 

  •  

mattress pads

 

  •  

box spring covers

 

  •  

feather beds

 

  •  

blankets

 

  •  

throws

Bath (open stock and sets)

 

  •  

towels

 

  •  

bathmats

 

  •  

bath sheets

 

  •  

body sheets

 

  •  

bath rugs

 

  •  

mitts



--------------------------------------------------------------------------------

  •  

soaps

 

  •  

bathrobes

 

  •  

slippers

 

  •  

bath accessories

 

  •  

beach towels

Decorative Accessories

 

  •  

candles

 

  •  

candlesticks

 

  •  

home fragrances

 

  •  

clocks

Furniture (sold from display items only)

 

  •  

beds

 

  •  

dining room table and chairs

 

  •  

night stand

3. The Christmas Trim category set forth on Appendix 5 shall be replaced with
the following:

Christmas Trim

Trees (42 inches and below)

Ornaments (except shatterproof ornaments)

Non-lit garlands

Holiday Mats

Tree Skirts

Stockings

Table Top

4. The minimum payments to be made by JCP to MSLO under Subsection 9(a) of the
Agreement will now be the Maximum Guaranteed Minimum Payments for each Payment
Period.

5. MSLO desires to commence a Celebrations Business with JCP on a non-exclusive
basis. JCP hereby agrees that, in order to permit MSLO to benefit from JCP’s
expertise in the retail store business and in order to further strengthen the
business relationship between MSLO and JCP, it will provide reasonable
assistance to MSLO with respect to the Celebrations Business, including support
and services for MSLO Celebrations Stores. The parties contemplate that MSLO
Celebrations Stores will be located in JCP Stores or elsewhere and that the
Celebrations Business will Launch on the Launch Date. MSLO shall have the right
to terminate the Celebrations Business and the rights granted to JCP in this
paragraph without cause, beginning effective February 1, 2016, provided that
MSLO agrees to provide at least six months written notice of such termination to
JCP; and provided further that, prior to exercising the foregoing termination
right, MSLO will discuss in good faith with JCP alternative business
arrangements for the Celebrations Business. As used herein, “Celebrations
Business” shall mean an MSLO

 

2



--------------------------------------------------------------------------------

business consisting of developing, marketing and selling MSLO Products in the
Celebrations Product Categories in retail stores that prominently feature the
Martha Stewart Marks or that feature the Stewart Property (“MSLO Celebrations
Stores”).

The following celebrations Product Categories (the “Celebrations Product
Categories”) will be added to the Non-Exclusive Categories set forth on Appendix
5:

 

  a. Paper-based Baking/Decorating

 

  i. Cups

 

  ii. Wrappers

 

  iii. Food Packaging

 

  iv. Twine

 

  v. Cupcake Stands

 

  vi. Cake Stands

 

  vii. Cupcake toppers

 

  viii. Candles

 

  ix. Cake boxes

 

  x. Drink picks

 

  xi. Candy jars

 

  b. Gift Packaging

 

  i. Gift bags

 

  ii. Gift wrap

 

  iii. Ribbon

 

  c. Paper/Plastic Tabletop

 

  i. Cups

 

  ii. Napkins

 

  iii. Plates

 

  iv. Runners

 

  v. Table cloths

 

  vi. Chargers

 

  vii. Utensils

 

  viii. Serving Pieces

 

  d. Stationery

 

  i. Invitations

 

  ii. Thank You’s

 

  iii. Place Cards and Holders

 

  iv. Greeting Cards

 

  b. Favors

 

  i. Containers

 

  ii. Kits

 

  iii. Candy Favors

 

  iv. Small Gift Favors

 

  c. Decorations/Party Decor

 

  i. Balloons

 

  ii. Garlands

 

  iii. Streamers

 

3



--------------------------------------------------------------------------------

  iv. Confetti

 

  v. Banners

 

  vi. Cutouts

 

  vii. Clings

 

  viii. Hanging Lanterns

 

  ix. Table Centerpieces

 

  d. Other

 

  i. Noisemakers

 

  ii. Hats

 

  iii. Wearables

6. The following categories will be also added to Appendix 5 as Non-Exclusive
Categories:

Window Hardware

Portable and Hard-Wire Lighting

Food

 

  •  

Pasta / Pasta Sauce

 

  •  

Salsa

 

  •  

Mustards

 

  •  

Dip

 

  •  

Coffee, Tea, Hot Chocolate

 

  •  

Oil and Vinegar

 

  •  

Preserves, Jams

 

  •  

Soup and Chili Mix

 

  •  

Salad Dressing

 

  •  

Legumes/Beans

 

  •  

Salt, Pepper, Spices

 

  •  

Bread/Muffin Mix

 

  •  

Biscuit, Pancake, Waffle Mix

 

  •  

Granola

 

  •  

Nuts and Nut mixes

 

  •  

Maple Syrup

 

  •  

Cake Mixes

 

  •  

Frosting Mixes

 

  •  

Cake/Cupcake Toppings

7. Except as specifically amended by this Amendment 2, the terms and provisions
of the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties herein have so agreed, effective as of the
Amendment Date.

 

4



--------------------------------------------------------------------------------

J.C. Penney Corporation, Inc.     Martha Stewart Living Omnimedia, Inc. By:  

/s/ John Tighe

    By:  

/s/ Daniel Taitz

  Signature       Signature Name:   John Tighe     Name:   Daniel Taitz Its:  
SVP/GMM Home Division     Its:   EVP, CAO and General Counsel

 

5